Citation Nr: 0519636	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-02 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1971 to May 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied service 
connection for a right knee disorder.  The veteran disagreed 
and this appeal ensued.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in May 2004.  In 
January 2005, the Board remanded the veteran's appeal for 
further development.  


FINDING OF FACT

The veteran's current right knee disorder is not related to 
his complaints of right knee pain in service.  


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of the VA examinations conducted in July 1997 and 
April 2005; VA treatment records from June 1997 through April 
2005; and private treatment records for July 1988 through 
February 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in the case.  The Board will summarize the relevant 
evidence where appropriate.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The veteran contends that he initially injured his knees in 
boot camp, and that they have continued to bother him since 
then.

In analyzing the veteran's claim, the Board must first 
consider whether the veteran has a current disability.  In 
April 2005, the veteran underwent a VA examination.  After 
examination, the veteran was diagnosed to have a tear of the 
posterior horn of the medial meniscus of the right knee as 
shown on magnetic resonance imaging (MRI) taken in December 
2001.  The Board, thus, finds that the veteran has a current 
right knee disability.

A review of the veteran's service medical records, which 
appear complete, discloses four complaints relating to the 
knees.  The first complaint was on July 3, 1971 when he 
reported to sick call with complaints regarding his right 
knee.  He was treated, given an ace wrap and light duty for 
three days.  The veteran returned to sick call on July 6, 
1971, on which date, the examiner diagnosed the veteran to 
have a sprained right knee.  The veteran did not complain to 
medical about his knees again until April 27, 1973.  At that 
time, he complained of aching pain in both knees and stated 
that at times the knees have given out on him.  He was 
directed to go to x-ray, but there is no record of an x-ray 
taken on this date.  The final complaint seen in the service 
medical records relating to the veteran's knees is on July 3, 
1973.  The veteran again complained of pain in both knees, 
intermittent for one year, more often in the left.  The 
veteran reported that the left knee had "given out" several 
times.  Physical examination showed the veteran had tight 
hamstrings.  The veteran was sent for x-rays, but only an x-
ray of the left knee is seen in the records, which was 
normal.  His separation examination dated in May 1975 was 
void of any findings of a right knee disorder.  

The service medical records indicate, therefore, that the 
veteran incurred a right knee sprain in July 1971.  However, 
although there were two subsequent complaints of pain in both 
knees, the July 1973 report indicates it was the veteran's 
left knee that was giving him the most problem with pain and 
giving out, not the right knee.  Additionally, there were no 
complaints related to either knee for the remainder of the 
veteran's service, and the separation examination in May 1975 
was silent for any right knee disorder. 

The earliest treatment record relating to the veteran's right 
knee is a May 1993 emergency room record that shows the 
veteran reported having twisted his right knee while jogging 
two days prior.  It was noted that the veteran was not 
limping at all, and that he left aft the x-ray was done and 
before he could be physically examined.  X-rays showed a 
normal right knee.  The diagnosis was right knee strain.  

The veteran filed his claim for service connection for a 
right knee disorder in June 1997.  The veteran underwent a VA 
examination in July 1997.  The veteran reported having 
injured his right knee in boot camp in 1971.  He reported 
that he has intermittent episodes of "weakness" which are 
brought on by prolonged flexion or standing.  He stated he 
has some pain in the right knee, but he takes no medication 
or treatment for it.  Physical examination of the right knee 
showed the veteran had full extension and 145 degrees of 
flexion in the knee.  The examiner did not find any swelling, 
effusion, retropatellar crepitation, ligamentous laxity or 
tenderness in the right knee.  X-rays of the right knee 
revealed no narrowing of the articular cartilage, subchondral 
sclerosis, osteophyte formation or other abnormalities.  In 
conclusion, the examiner stated that he could find no 
evidence by physical or x-ray examination of organic 
pathology of the veteran's right knee.

Starting in August 1997, the treatment records show periodic 
complaints of right knee pain but no definitive diagnosis.  
The VA Medical Center issued a hinged knee brace to the 
veteran in December 1999 and a cane in April 2003.  The 
treatment records show various diagnoses for the veteran's 
right knee pain, including osteoarthritis and degenerative 
joint disease.  X-rays did not, however, confirm this 
diagnosis.  (See x-rays from July 1997, April 2003, and April 
2005, which were normal.)  In December 2001, however, the 
veteran underwent an MRI of his right knee, which showed he 
has a tear of the posterior horn of the medial meniscus.  
Surgery was recommended, but the veteran declined.  The 
treatment records are silent as to the etiology of the 
veteran's right knee disorder.

The veteran underwent a VA joints examination in April 2005.  
The veteran reported a history of having injured his right 
knee during a training exercise in May 1971, but he did not 
go to sick call until a few weeks later where he was given 
pain medications and released.  He stated he re-injured the 
knee aboard ship and was seen by the ship doctor three to 
four times.  The examiner noted that he had reviewed the 
veteran's medical records and claims file before examining 
him.  After physically examining the veteran and reviewing 
the evidence, the examiner diagnosed the veteran to have a 
tear of the posterior horn of the medial meniscus of the 
right knee.  The examiner opined that it is not at least as 
likely as not that the veteran's right knee disorder is 
related to the complaints of right knee pain shown during 
service.  In rendering this opinion, he relied upon the 
veteran's service medical records that showed the veteran was 
seen for various reasons during service, but frequently had 
no recurrence of right knee pain; veteran was able to perform 
his duties; and the May 1975 exit examination was normal.  

The veteran testified before a Hearing Officer at the RO in 
June 1998.  He testified as to the injury in Boot Camp to his 
knees, and that he does not remember receiving treatment for 
his right knee shortly after he was discharged from service, 
but that he has been having problems that he uses over the 
counter remedies such as Ben Gay for.  In May 2004, the 
veteran testified before the undersigned at a videoconference 
hearing.  He testified as to the injury in Boot Camp, that he 
went to the military doctor and was treated, and that he has 
been treated at the VA for his knee complaints.

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's current right knee disorder was not 
incurred in service.  Although the veteran injured his right 
knee in July 1971 (i.e., right knee sprain), there is no 
evidence that this injury was more than acute and transitory.  
The next complaint of knee pain was not for almost two years; 
the veteran reported his left knee was the more problematic 
knee and that the problems were intermittent over the 
previous year.  There was no evidence of a right knee 
disorder found at the veteran's separation examination in May 
1975.  The treatment records available do not show any 
relevant right knee complaints until May 1993, when the 
veteran reported during an emergency room visit that he had 
twisted the right knee while jogging.  In addition, the 
medical evidence does not show any organic pathology for the 
veteran's right knee pain until December 2001 when it was 
determined by MRI that the veteran has a meniscus tear.  The 
April 2005 VA examiner, after reviewing all the available 
evidence and examining the veteran, opined that the veteran's 
current right knee disorder was not related to the complaints 
of pain in service.  

The only evidence in support of the veteran's claims are his 
own statements that he injured his knees in boot camp and 
that he has continued to have problems, including pain and 
instability, with the right knee since that injury.  Although 
the veteran is competent to testify as to his symptoms and 
the continuity of his symptomatology since service, the Board 
finds that the April 2005 VA examiner's opinion is more 
probative than the veteran's statements.  The VA examiner is 
qualified to provide a medical opinion as to the etiology of 
the veteran's right knee disorder, but the veteran is not.  
The veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that his current 
right knee disorder is due to the right knee sprain received 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, although the veteran's testimony and statements 
are credible, they are not persuasive.  The VA treatment 
record show that the veteran has a history of feigning 
impairment when there is a motivation to appear impaired, 
including pretending to be in severe pain.  The VA treatment 
records also show that the veteran suffers from a low back 
condition and neuropathy in his lower extremities (among 
other conditions) that appear to greatly affect his 
functionality, yet at the April 2005 VA examination he 
appears to attribute all of his functional limitations, such 
as his inability to walk distances, to his right knee 
disorder.

Finally, although the veteran alleges a continuity of 
symptomatology since his active military service, any 
contentions as to continuity of symptomatology, standing 
alone, are not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record 
from his separation from service in May 1975 until as early 
as May 1993.  See McManaway v. West, 13 Vet. App. 60, 66-67 
(1999).  In addition, the veteran was not diagnosed with an 
actual disorder until December 2001, more than 36 years after 
service.

The Board has no reason to disregard the April 2005 VA 
examiner's opinion as it was based upon a review of the 
entire record and was based on medical principles.  There is 
no medical evidence in the record in opposition.  The 
preponderance of the evidence is, therefore, against the 
veteran, and his appeal is denied.

II.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law redefined VA's notice and 
assistance obligations to the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b) and (c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.  

In the present case, the RO provided VCAA notice to the 
veteran in November 2001, subsequent to the initial AOJ 
decision.  The Appeals Management Center (AMC) provided 
additional VCAA notice to the veteran in February 2005.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran filed his claim in June 1997, before the 
enactment of the VCAA.  In November 2001, the RO sent written 
notice to the veteran of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
January 2005, the Board remanded the veteran's claims to the 
Appeals Management Center (AMC) for further development.  In 
February 2005, the AMC also notified the veteran by letter of 
the first, second and third elements required by the 
Pelegrini II Court.  He was specifically told what evidence 
was needed to support his claim, and that it was his 
responsibility to support the claim with appropriate 
evidence.  Additionally he was told that he should submit any 
evidence that he had which he had not already submitted.  The 
Statements of the Case and Supplemental Statements of the 
Case also notified the veteran of the specific reasons why 
this particular claim was denied, and the information and 
evidence needed to substantiate the claim.  

Although the VCAA notice letter provided to the veteran in 
November 2001 did not specifically contain the fourth element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the February 2005 notice letter 
advised the veteran to provide any additional evidence he may 
have to VA.  The Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the veteran has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical and personnel records are in the file.  VA 
treatment records are in the file from June 1997 through 
April 2005.  The veteran identified private treatment records 
related to his claim and VA requested and obtained those 
records.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided VA examinations in July 1997 and 
April 2005.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


